Citation Nr: 0729372	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 Dependents and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954 and again from August 1966 to August 1968.  He 
died on October [redacted], 1992.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the RO in 
Indianapolis, Indiana, which denied reopening of the claim 
for service connection for the cause of the veteran's death.  

The appellant requested a hearing at the RO.  She submitted a 
May 2005 statement cancelling her hearing.  The Board may 
proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand the claim due to inadequate Veterans 
Claims Assistance Act (VCAA) compliance.  The appellant was 
sent a December 2003 and an October 2004 letter which 
satisfied most VCAA requirements; they were inadequate in two 
regards.

The appellant's claim for service connection was previously 
denied by the Indianapolis RO in September 1994.  On bringing 
her petition to reopen, the appellant was provided notice of 
the general requirements to reopen a claim, but not the 
specific grounds of the previous denial, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The December 2003 
letter provided notice of the basic requirements of new and 
material evidence, but not the specific grounds on which the 
veteran was denied.  The October 2004 letter did not address 
reopening at all.  The Board remands the claim for Kent 
compliant VCAA notice.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, ___ Vet. App. ___ (July 18, 
2007).  The Court also held that, unlike a claim to reopen, 
an original DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Id.  The December 2003 
letter did not provide any DIC notice.  The October 2004 
letter provided notice that DIC benefits are available if the 
veteran died on active duty or from a service connected 
injury.  Notice was not provided for substantiation of the 
claim based on a condition not yet service-connected.  The 
Board must also remand for Hupp compliant notice.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, and Kent, supra, with 
respect to the 38 U.S.C.A. § 1310 claim.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Then the RO should readjudicate the 
claims.  If such action does not resolve a 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
appellant and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



